10

11

12

13

14

15

16

17

13

19

20

21

22

23

24

25

26

27

Case 2:19-cv-00290-RSL Document 53 Filed 04/11/19 Page 1 of 4

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

BRUCE CORKER d/b/a RANCHO ALOHA;
COLEHOUR BONDERA and MELANIE
BONDERA, husband and wife d/b/ a
KANALANI OHANA FARM; and ROBERT
SMITH and CECELIA SMITH, husband and
wife d/b/a SMITHFARMS, on behalf of
themselves and others similarly situated,

Plaintiffs,
v.

COSTCO WHOLESALE CORPORATION, a
Washington corporation; AMAZON.COM,
INC., a Delaware corporation; HAWAIIAN
ISLES KONA COFFEE, LTD., LLC, a
Hawaiian limited liability company; COST
PLUS/WORLD MARKET, a subsidiary of
BED BATH & BEYOND, a New York
corporation; BCC ASSETS, LLC d/b/a
BOYER’S COFFEE COMPANY, INC., a
Colorado corporation; JAVA LLC, a Michigan
limited liability company; MULVADI
CORPORATION, a Hawaii corporation;
COPPER MOON COFFEE, LLC, an Indiana
limited liability company; GOLD COFFEE
ROASTERS, INC., a Florida corporation;
CAMERON’S COFFEE AND
DISTRIBUTION COMPANY, a Minnesota
corporation; PACIFIC COFFEE,

 

NO. 2:19-cv-00290-RSL

STIPULATION AND~['PRQPQSED§|-
ORDER SETTING DATE FOR

DEFENDANT COSTCO
WHOLESALE CORPORATION’S
RESPONSE TO PLAINTIFFS’
COMPLAINT

SAVITT BRUCE & WILLEY Lu=

 

 

STIPULATION AND ORDER SETTING DATE FOR
COSTCO’S RESPONSE TO COMPLAINT - 1
No. 2:19-cv-00290-RSL

1425 Fourth Avenue Su.ite 800
Seattle, Washington 98101-2272
(206) 749-0500

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 2:19-cv-00290-RSL Document 53 Filed 04/11/19 Page 2 of 4

INC., a Hawaii corporation; THE KROGER
CO., an Ohio corporation; WALMART INC., a
Delaware corporation; BED BATH &
BEYOND INC., a New York corporation;
ALBERTSONS COMPANIES INC., a
Delaware Corporation; SAFEWAY INC., a
Delaware Corporation; MNS LTD., a Hawaii
Corporation; MARMAXX OPERATING
CORP. d/b/a T.J. MAXX and MARSHALLS, a
Delaware corporation; SPROUTS FARMERS
MARKET, INC. a Delaware corporation;
JOHN DOE CO. 1-20.

 

Defendants.

I. STIPULATION

Plaintiffs and Defendant Costco Wholesale Corporation (“Costco”), by and through
their undersigned counsel, hereby stipulate and agree that Costco may have until June 3. 2019
to respond to the Complaint herein, without prejudice to or waiver of any defenses including
without limitation those set forth in Fed. R. Civ. P. 12(b).

//

//

//

SAviTT BRUCE & WILLEY LLP
S”HPULATION AND ORDER SETTING DATE FOR 1425 Fourth Avenue Suite 800

§OS;§O S 15(1)“32591(’)01;:13 TO COMPLAINT _ 2 seatde, washington 98101_2272
o. . -cv- - (206) 749-0500

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 2:19-cv-00290-RSL Document 53 Filed 04/11/19 Page 3 of 4

SO STIPULATED AND AGREED this llth day of April, 2019.

 

 

 

KARR TUTTLE CAMPBELL SAVITT BRUCE & WILLEY LLP

By s/Paul Brown [email auth.] By s/Du)‘)i) Graham
Paul Richard Brown, WSBA #19357 Stephen C. Willey, WSBA #24499
Mark A. Bailey, WSBA #26337 Duffy Graham, WSBA #33103
Nathan T. Paine, WSBA #34487 Brandi B. Balanda, WSBA #48836
Daniel T. Hagen, WSBA #54015 1425 Fourth Avenue Suite 800
701 Fifth Avenue, Suite 3300 Seattle, Washington 98101-2272
Seattle, Washington 98104 Telephone: 206.749.0500
Telephone: (206) 223-1313 Facsimile: 206.749.0600
Facsimile: (206) 682-7100 , Email: swilley».?r?.sbwLLP.com
Email: ngainef’&)karrtuttle.com Email: duraham(&'esbwLLP.com
Email: mbaile\-‘-.“E?;karrtuttle.com Email: bbalanda(`ci“-sbwLLP.com

 

Email: gbrownlfi”-karrtuttle.com
Email: dhagen@karrtuttle.com

Attorneys for Plaintiffs Attorneys for Defendant Costco
Wholesale Corporation

II. ORDER

In accordance with the foregoing stipulation, it is so ORDERED.

DATED this 16 day of , 2019.

The Hohorable Robert S. Lasnik

SAVITT BRUCE & WILLEY LLP
STIPULATION AND ORDER SETTlNG DATE FOR 1425 Fom_th Avenue Suite 800

§OSZT_;?;) S §§591(’)01;`18% TO COMPLAINT _ 3 seatde, Washingtnn 98101_2272
0. . -cv- - (206) 749-0500

 

